66 F.3d 344
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.CONSOLIDATED EDISON COMPANY OF NEW YORK, INC., Long IslandLighting Company, Orange and Rockland Utilities, Pacific Gasand Electric Company, San Diego Gas and Electric Company,Southern California Edison Company, Champion InternationalCorporation, Federal Paperboard Company, International PaperBoard Company, and Weyerhauser Company, Plaintiffs-Appellants,v.Hazel R. O'LEARY, Secretary of Energy, and Elizabeth AnneMoler, Vicky A. Bailey, James John Hoecker, William L.Massey, and Donald F. Santa, Commissioners, Federal EnergyRegulatory Commission, Defendants-Appellees,andOXY USA Inc., Defendant-Appellee.
No. 95-1394.
United States Court of Appeals, Federal Circuit.
Aug. 30, 1995.
ORDER

1
The parties having so agreed, it is ORDERED that the proceeding is DISMISSED under Fed.R.App.P. 42(b).